Per Curiam.
rule must be made absolute. Mrs. Banes’ This annual interest is charged on the land and is recoverable by distress. This according to the spirit of Turner v. Hauser, 1 Watts 423, in which the acts of assembly were construed, establishes a general principle which places her in the situation of a landlord, and gives her the same remedies a landlord has against a tenant. Although this exact case is not decided, yet, as one of these remedies, as provided by statute, is the taking out of the proceeds of sheriff’s sales of personal property on the land, rents not exceed*70ing one year, where no distress has been made, but a claim has been made in due time on the sheriff, the applicant here is entitled to the benefit of the operation of the general principle.
Rule absolute.